DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of PCT/US2019/030068 04/30/2019
PCT/US2019/030068 has PRO 62/810,790 02/26/2019
PCT/US2019/030068 has PRO 62/777,697 12/10/2018
PCT/US2019/030068 has PRO 62/757,714 11/08/2018
PCT/US2019/030068 has PRO 62/737,647 09/27/2018
PCT/US2019/030068 has PRO 62/664,841 04/30/2018

	Claims 51-56, 58-59, 61-62, 65-72, 100, and 102 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claim(s) 51, 53, 56, 58-59, 61-62, 65-71, 100 and 102 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cacatian (US 2017/0044203 A1, February 16, 2017, cited on IDS).
Cacatian teaches the following compound on page 94:

    PNG
    media_image1.png
    227
    397
    media_image1.png
    Greyscale

This is a compound of Formula IV wherein R3 is Cl, Q3 and Q4 are both N, R1 and R2 are H and cycloalkyl, Q2 is N, A is –CH2-, R8 is H, R4 and R5 are H and OH, R6 and R7 are H and OH, R9 and R10 are H, X is O, one of R12 and R11 is H and the other is C2 alkyl substituted with two R11a, wherein one R11a is oxo and one R11a is -OR13 where R13 is C2 alkyl (or C1 alkyl substituted with –C(=O)OR13 where R13 is C2 alkyl), and R21 and R22 are both H. The compounds are used for treating cancer (see abstract).

Claim(s) 51-52, 55, 56, 58-59, 61-62, 66-67, 68-72, 100, and 102 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Debien (WO 2018/067424 A1, April 12, 2018, cited on IDS).
Debien teaches the following compound on page 96:

    PNG
    media_image2.png
    147
    200
    media_image2.png
    Greyscale

This is a compound of Formula IV wherein R3 is Cl, Q3 and Q4 are both N, R1 and R2 are H and cycloalkyl, Q2 is CW where W is H, A is O, R8 is H, R4 and R5 are H and OH, R6 and R7 are H and OH, R9 and R10 are H, X is O, R12 and R11 are H, and R21 and R22 are both H. The compounds are used for treating cancer (see abstract).
Debien teaches the following compound on page 125:

    PNG
    media_image3.png
    146
    269
    media_image3.png
    Greyscale

This is a compound of Formula IV wherein R3 is Cl, Q3 is CW where W is H, Q4 is N, R1 and R2 are H and C2 alkyl substituted with R1a where R1a is aryl, Q2 is CW where W is H, A is O, R8 is H, R4 and R5 are H and OH, R6 and R7 are H and OH, R9 and R10 are H, X is O, R12 and R11 are H, and R21 and R22 are both H.

51-52, 56, 58-59, 61-62, 66-67, 68-72, 100, and 102 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Du (WO 2019/090111 A1, filed March 11, 2017, cited on IDS) .
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Du teaches the following compound on page 127:

    PNG
    media_image4.png
    223
    441
    media_image4.png
    Greyscale

This is a compound of Formula IV wherein R3 is Cl, Q3 is CW where W is H, Q4 is N, R1 and R2 are H and C1 alkyl substituted with R1a where R1a is aryl, Q2 is CW where W is H, A is O, R8 is H, R4 5 are H and OH, R6 and R7 are H and OH, R9 and R10 are H, X is O, R12 and R11 are H, and R21 and R22 are both H.  This compound is also disclosed on page 172 of the priority document 62/581,574 filed November 3, 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debien (WO 2018/067424 A1, April 12, 2018, cited on IDS).
Debien teaches as set forth above, but does not teach a compound wherein Q4 is CW and R3 is N.
	Debien also teaches the general Formula (I) on page 27, where Het can be as shown on page 29.

    PNG
    media_image5.png
    93
    149
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    126
    106
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to prepare an analog of Debien’s compounds wherein Het is a17 as set forth above, because Debian teaches that a17 is an alternative to a2 and a16, which were exemplified.  Simple substitution of one Het for another would result in the claimed invention where Q4 is CW and R3 is N, and the results would have been predictable because Debien teaches that the Het groups are suitable alternatives to each other in Formula I.
The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co. (383 U.S. 1, 148 USPQ 459 (1966)), but stated that the Federal Circuit had erred by applying the teaching- suggestion-motivation (TSM) test in an overly rigid and formalistic way. KSR, 82 USPQ2d 1385.  Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 51-52, 56, 58-59, 61-62, 66-67, 68-72, 100, and 102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,028,120. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘120 patent claims the following compound in claim 7 and pharmaceutical compositions (claim 14) and methods of treating cancer (claim 28:

    PNG
    media_image7.png
    218
    406
    media_image7.png
    Greyscale

This is a compound of Formula IV wherein R1 and R2 are H and alkyl substituted with R1a where R1a is cycloalkyl, R3 is Cl, Q3 and Q4 are N, Q2 is CW where W is H, A is O, R8 is H, R4 and R5 are H and OH, R6 and R7 are H and OH, R9 and R10 are H, X is O, R11 and R12 are both alkyl subsitutted 11a, where R11a is heteroaryl and alkyl substituted with R11c where R11c is ORb where Rb is H.

Claims 51-53, 56, 58-59, 61-62, 65-72.100, and 102 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 126-145 of copending Application No. 16/760,380 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims compounds wherein R1 and R2 are H and cycloalkyl or substituted alkyl, R3 is Cl, Q3 and Q4 are N, Q2 is N or CW where W is H, A is O, R8 is H, R4 and R5 are H and OH, R6 and R7 are H and OH, R9 and R10 are H, X is SO2, R11 and R12 are H, and R21 and R22 are H.  See species in claim 143, for example.  The reference application claims compositions and methods of treating cancer (claims 144-145).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623